Case 2:21-mj-00109-MPK Document 3 Filed 01/19/21 Page 1of1

RECORD OF MAGISTRATE'S PROCEEDINGS

 

 

 

 

 

 

UNITED STATES OF AMERICA MAGISTRATE'S DOCKET # Z\-m\- | 0 q
vs DATE OF COMPLAINT “
— (hou Porno CRIMINAL DOCKET NUMBER
DATE OF INDICTMENT
STATUTE:

 

 

 

DATE ARRESTED: / | 19 | 2]

 

INITIAL APPEARANCE

Before LENIHAN EDDY Date: { | q] Z l Cassette Tape

Magistrate MITCHELL BAXTER Time: Z . Z 27 Tape Index:
x | KELLY | PESTO | 3:0 4
v.sarromney JOST SMC

1, RIGHTS EXPLAINED . x (0CL FS no 2 Se
2, COMPLAIN T/INDIC TSN TINFORMATION: fo Auk ()

a Read 77 Summarized | Reading waived

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant provided with a copy of the charges

 

a

Defendarit to be provided with a'copy of the charges as soon as possible -

3.ACT& PENALTIES’ ° a

.. .
Read ~~ | Summarized Reading waived

 

 

 

 

 

 

 

4, COUNSEL Defendant requested appointment Defendant waived appointment

I” Defendant represented by: \ ort \n (VAY
~ O

Defendant expects to retain:

 

 

 

 

Affidavit executed.

 

 

 

 

Not Qualified. Qualified | | with possible requirement for partial or full payment

 

 

Federal Public Defender appointed

 

CJA Panel Attorney appointed

 

 

 

 

5. BAIL Recommended Bond:

 

Bond Set at:

 

By Consent | | Additional Conditions Imposed:

- .
a” By Magistrate unser dal 4 | 6 } 600

 

 

 

 

Bond Posted

 

 

 

 

Temporary Commitment issued | | Final Commitment issued

 

Bond Review Hearing Set For:

 

Detention Hearing Set For:

 

6. PRELIMINARY EXAMINATION/RULE 40 HEARING/ARRAIGNMENT

 

Preliminary Exam/Rule 40/Arraignment set for: Before Magistrate

ADDITIONAL COMMENTS: ¢ i

 
